 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 517 
In the House of Representatives, U. S.,

October 1, 2009
 
RESOLUTION 
Congratulating the University of Washington women’s softball team for winning the 2009 Women’s College World Series. 
 
 
Whereas, on June 2, 2009, for the first time in school history, the Women Huskies won the NCAA National Softball Championship game with a 3–2 victory over the University of Florida; 
Whereas University of Washington pitcher Danielle Lawrie was named the Women's College World Series MVP and the USA Softball National Collegiate Player of the Year; 
Whereas the Huskies finished the 2009 season with an impressive record of 51–12; 
Whereas the members of the 2009 University of Washington softball team are excellent representatives of a university that is one of the premier academic institutions in Washington State, producing many outstanding student-athletes and other leaders; and 
Whereas the members of the women’s softball have brought great honor to themselves, their families, the University of Washington, and the State of Washington: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the University of Washington for winning the 2009 Women’s College World Series; 
(2)recognizes the achievements of the players, coaches, students, and staff whose hard work and dedication helped the University of Washington win the championship; and 
(3)respectfully requests the Clerk of the House to transmit an enrolled copy of this resolution to President of the University of Washington, Mark A. Emmert; the Director of Athletics of the University of Washington, Scott Woodward, and the Coach of the University of Washington softball team, Heather Tarr. 
 
Lorraine C. Miller,Clerk.
